Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as the limitation, “computer-readable storage medium," covers transitory embodiment.
Regarding Claim0, the claim limitation, "computer-readable storage medium" is directed to non-statutory subject matter. The Broadest Reasonable Interpretation (BRI) of a medium is that it covers storage as well as a signal. The BRI includes terms used in the prior art, and a search of the prior art reveals that a computer-readable medium covers a signal. Furthermore, the specification does not exclude the “storage medium” from being transitory. It would be reasonable to interpret a "computer-readable storage medium" comprising code as conveying "signal" and other forms of propagation or transmission media to a person of ordinary skill in the art at the time of effective filing was made, and therefore the claim is directed to non-statutory subject matter.
Claims 11-12 are also rejected since they are depended upon rejected base claims as set forth above.


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN 107578617, cited in IDS) in view of Scannell (US 20090073694).
Regarding claim 1. Cao discloses a system for realizing Internet of Things for smart city based on street lamps and lamp posts (fig. 1, cloud with street lamps), comprising 
one or more data collection components, one or more detachable street lamps, a repeater, a hub, a cloud server, a terminal device (fig. 1, [0021-28]), an Internet-things platform based on street lamp distribution line, said Internet-things platform comprises at least one carrier, at least one lamp; at least one communication gateway, at least one lamp, and a cloud server, the communication gateway is connected with the first carrier to perform data interaction, and the communication gateway are connected with data interaction with the cloud server. Here, some of the lamps or data interaction or first or second carrier or router  can serve as repeater, hub);
wherein the one or more data collection components are communicatively connected with the one or more detachable street lamps, the one or more detachable street lamp are communicatively connected with the repeater, the repeater is communicatively connected with the hub, the hub is communicatively connected with the cloud server, and the cloud server is communicatively connected with the terminal device (fig. 1, [0021-28]), a thing Internet platform based on street lamp distribution line, said thing Internet platform comprises at least one carrier, at least one lamp; at least one communication gateway, at least one lamp, and a cloud server, the communication gateway is connected with the first carrier to perform data interaction, and the communication gateway are connected with data interaction with the cloud server. Here, some of the lamps or data interaction or first or second carrier or router  can serve as repeater, hub; to realize the road light collecting utilization data, environmental data by power line carrier communication transmission to the router, and the router transmits the data back to the cloud server ), wherein: 
fig. 1, [0021-28], to realize the road light collecting utilization data, environmental data by power line carrier communication transmission to the router, and the router transmits the data back to the cloud server); 
the repeater is configured to receive the data sent by the one or more detachable street lamps and send the received data to the hub; the hub is configured to receive the data sent by the repeater and send the received data to the cloud server (fig. 1, [0021-28], to realize the road light collecting utilization data, environmental data by power line carrier communication transmission to the router, and the router transmits the data back to the cloud server); 
the cloud server is configured to receive the data sent by the hub, process the received data, and send the processed data to the terminal device (fig. 1, [0021-28], the communication gateway are connected with data interaction with the cloud server, the cloud server obtains data covering the corresponding area of the communication network, and establishing the corresponding thing Internet platform, the cloud server can remote real-time monitoring, and manipulating the street lamp working state including sending the processed data to the terminal); and 
the terminal device is configured to receive the processed data and display the received data through a display screen (fig. 1, [0021-28], the display terminal is connected with the cloud server, the display terminal including but not limited to console, mobile terminal user through the display terminal can remotely obtaining the whole things lighting condition of the street lamp).
Cao does not explicitly disclose the lamp are detachable and the system contains hub and repeaters. 
Scannell discloses the lamp are detachable (Scannell, [0137], lamp component to be detached), and the system contains hub and repeaters (Scannell, [0109][0133][0266], various communication repeaters; a lamp to serve as a network hub; the system can be arranged in the following order: collection module, lamps, repeaters/gateway, hub, cloud server and terminals).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Cao with the teachings given by Scannell. The motivation for doing so would have been to provide greater function, economic and environmental utility, safety, design and variety for the end user or consumer (Scannell, [0003]).
	Claims 6 and 10 are rejected same as claim 1.

Regarding claim 2, Cao and Scannell disclose the system of claim 1, wherein the data collection component comprises at least one of a security data collection module, a traffic navigation data collection module, and a radio frequency identification module (Scannell, [0038],  security device or module, radio frequency identification reader). The motivation of the combination is same as in claim 1. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claim 7 is rejected same as claim 2.

Regarding claim 3, Cao and Scannell disclose the system of claim 2, wherein the data collected by the security data collection module comprises at least one of smoke monitoring data, gas monitoring data, dust monitoring data, mountain monitoring data, water level monitoring data, construction site monitoring data (Scannell, [0002], wireless sensor networking applications, security system applications, monitoring and intervention applications (surveillance, environmental, health and/or safety), home entertainment and sound system applications). The motivation of the combination is same as in claim 1. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Scannell further in view of Ren ( CN 206361617).
Regarding claim 4, Cao and Scannell disclose the system of claim 2, 
Cao does not explicitly disclose wherein the data collected by the traffic navigation data collection module comprises parking space data and traffic live data.
Ren discloses wherein the data collected by the traffic navigation data collection module comprises parking space data and traffic live data (Ren, fig. 1, [0002][0009], monitoring roadside parking and traffic condition through intelligent traffic system; for traffic safety). 
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Cao with the teachings given by Ren. The motivation for doing so would have been to provide an intelligent street lamp system (Ren, [0003]).

Regarding claim 5, Cao and Scannell disclose the system of claim 1, 
Cao does not explicitly disclose wherein the system further comprises: a lamp pole matched with each of the one or more detachable street lamps, wherein the lamp pole is disposed with at least one of a charging pile and an electronic advertising screen.
Ren discloses wherein the system further comprises: a lamp pole matched with each of the one or more detachable street lamps, wherein the lamp pole is disposed with at least one of a charging pile and an electronic advertising screen (Ren, [0009], fig. 1, claim 1, recharging pile, and an advertisement screen).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Cao with the teachings given by Ren. The motivation for doing so would have been toto provide an intelligent street lamp system (Ren, [0003]).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Scannell further in view of Gong (CN 206194062, cited in IDS)
Regarding claim 8, Cao and Scannell disclose the method of claim 7, 
Cao does not explicitly disclose wherein the step of collecting the data and sending the collected data to the one or more detachable street lamps through the one or more data collection components comprises: 
obtaining a current tag information set corresponding to a target monitoring object set using the radio frequency identification module and sending the current tag information set to the one or more detachable street lamps through the data collection component; 

receiving the current tag information set and comparing the current tag information set with a pre-stored tag information set through the cloud server; and 
obtaining geographic location information and category information corresponding to a reduced tag information to send to the terminal device through the cloud server, in response to a tag information amount corresponding to the current tag information set being reduced with respect to a tag information amount corresponding to the pre-stored tag information set.
Gong disclose wherein the step of collecting the data and sending the collected data to the one or more detachable street lamps through the one or more data collection components comprises: 
obtaining a current tag information set corresponding to a target monitoring object set using the radio frequency identification module and sending the current tag information set to the one or more detachable street lamps through the data collection component (Gong, [0022-26],  the RFID reader can collect information about the radio frequency tag, and sending to the street lamp by the RFID reader or collection module, note, Scannell discloses a RFID reader),
wherein the step of receiving the data sent by the hub, processing the received data, and sending the processed data to the terminal device through the cloud server comprises: 
receiving the current tag information set and comparing the current tag information set with a pre-stored tag information set through the cloud server (Gong, [0021-26], receiving the tag (detected by the RFID reader) and comparing the result with pre-stored tag information; combined with the teaching of Scannell); and 
(Gong, [0021-26], comparing the result with pre-stored tag information and determining there are some tags missing or reduced corresponding to the number or category information and the position coordinate of the lamp; combined with the teaching of Scannell).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Cao with the teachings given by Gong. The motivation for doing so would have been to increase efficiency by automatically managing the street lamp using RFID readers (Gong, Abstract).
Claim 11 is rejected same claims 7 and 8.

Claims 9 and 12  rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Scannell further in view of Gao (CN 204557806, cited in IDS).
Regarding claim 9, Cao and Scannell disclose the method of claim 7,
Cao does not explicitly disclose wherein the step of collecting the data and sending the collected data to the one or more detachable street lamps through the one or more data collection components comprises: collecting the data using an infrared sensor disposed at each parking space and sending the collected data to the one or more detachable street lamps through the data collection component; wherein the step of receiving the data sent by the hub, processing the received data, and sending the processed data to the terminal device through the cloud server comprises: determining whether each parking space is occupied or not based on the received data 
Gao disclose wherein the step of collecting the data and sending the collected data to the one or more detachable street lamps through the one or more data collection components comprises:  collecting the data using an infrared sensor disposed at each parking space and sending the collected data to the one or more detachable street lamps through the data collection component (Gao, [0018],  the available parking spaces are detected by the infrared attached to the lamp or collection module, the parking information is sent to the lamp);
wherein the step of receiving the data sent by the hub, processing the received data, and sending the processed data to the terminal device through the cloud server comprises: determining whether each parking space is occupied or not based on the received data through the cloud server; and obtaining the geographic location information corresponding to the unoccupied parking space and sending the geographic location information to the terminal device through the cloud server ((Gao, [0018],  the available parking spaces (including idle parking space and GPS location information) are detected by the infrared attached to the lamp or collection module, the parking information is sent to the lamp, which then send to the hub, to the cloud server).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Cao with the teachings given by Gao. The motivation for doing so would have been to effectively save time in finding the unused parking space (Gao, [0018]).
Claim 12 is rejected same claims 7 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/            Primary Examiner, Art Unit 2474